DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 14, 2022 has been entered.

Applicants' arguments, filed June 14, 2022, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 – 4 and 6- 8 were rejected under 35 U.S.C. 103 as being unpatentable over Holland et al (US 2016/0250252) in view of Laing et al. (US 2008/0305156) and Nakashiro et al. (Arterioscler Thromb Vasc Biol, 2016). This rejection is MAINTAINED for the reasons of record set forth herein.
Holland et al. discloses echogenic liposomes (ELIPs) that comprise an at least partially PEGylated phospholipid bilayer shell encapsulating nitric oxide (NO; a vasodilator) and a perfluorocarbon along with method in which cardiovascular tissue is treated by administration of the ELIPs and NO is released at the targeted disease section by ultrasound administration (whole document, e.g., abstract). A reduced NO level has been implicated in the onset and progression of various disease states including atherosclerosis but the efficacy of NO releasing therapeutic agents has been limited due to rapid NO release and poor distribution at the target site (¶ [0019]). The NO-loaded liposomes are designed to exploit the properties and release profile of liposomes to provide diagnostic and therapeutic benefit (¶ [0021]). ¶¶ [0052] and [0053] describe the lipid content of the ELIPs which reads on the compounds required of instant claim 1, e.g. cholesterol. The ELIPs are echogenic due to the gas microbubble that is highly reflective to ultrasound at low wave intensities (¶ [0010]) and at high ultrasound pressure amplitudes, the microbubbles can be forced to expand and may cause rupture of the liposome membrane to bring about drug release (¶ [0011]). Among the gasses that can be used is octafluoropropane (C3F8; ¶ [0105]). The use of liposomes modified with antibodies or different binding moieties on the surface that can be used to target certain areas with liposomes targeted to cells or noncellular components for diagnosing and treating cardiac pathologies such as atherosclerosis is being investigated (¶ [0039]). 
The presence of a second liposome population as required by the instant claims is not disclosed.
Laing et al. discloses echogenic liposomes with at least one bilayer comprising at one lipid selected from the group consisting of saturated phospholipids, unsaturated phospholipids mixed phospholipids and cholesterol with a trapped thrombolytic compound that can be used to treat a thrombus (whole document, e.g., abstract). Exemplified lipids for the liposome include dioleoylphosphatidylcholine (DOPC), dipalmitoylphosphatidylglycerol (DPPG), and cholesterol (¶ [0030]). The acoustically reflective liposome particles may be used alone as an ultrasound contrast agent or with ligand conjugation for specifically targeted ultrasonic image enhancement (¶ [0061]). The echogenicity is due to the inclusion of entrapped and stabilized gas in the liposome preparation (¶ [0070]). Liposomes are ideal targeted delivery systems that can be targeted to specific tissues (¶ [0074]) and interaction of ultrasound and echogenic immunoliposomes can enhance drug delivery to pathological sites (¶ [0076]). Echogenic liposomes can be targeted to certain tissues by means of ELIPs coupled to anti-VCAM-1 or anti-ICAM-1 antibodies to identify pathologic endothelium at early stages of atherosclerosis development while linkage with an antifibrin or D-dimer antibody may identify and highlight thrombus/plaque rupture (¶ [0071]). Targeted delivery of a thrombolytic agent to the site of occlusion is a desirable strategy with implications for treatment (¶ [0068]). The ELIPs comprising human tissue plasminogen activator (tPA) preferentially binds to fibrin containing structures such as thrombi once injected into circulation (¶ [0068]). 
Nakashiro et al. discloses that pioglitazone is a clinically approved thiazolidinedione that is potent agonist of peroxisome proliferator-activated receptor γ (PPAR-γ) that has anti-diabetic effects and influences macrophage polarization by enhancing the alternative (M2) activation/differentiation of macrophages with expression of anti-inflammatory markers (p 492, col 1, ¶ 3). Nanoparticle mediated delivery of pioglitazone into circulating monocytes could effectively inhibit plaque rupture (objective section of abstract) as rupture prone plaques are characterized by the abundant accumulation of innate immune cells that mainly consist of monocytes/macrophages (sentence bridging cols 1 and 2 on p 491). While oral administration of pioglitazone did not did not significantly affect the number of buried fibrous caps, thickness of fibrous caps, the plaque area or decrease macrophage accumulation, nanoparticle mediated delivery of an equivalent dose of pioglitazone significantly decreased the number of buried fibrous caps and increased fibrous cap thickness although plaque area was not decreased (p 493, col 2). Injected nanoparticle localization was determined and some nanoparticles localized to the plaque macrophages (p 492, col 2, ¶ 3). The nanoparticle drug delivery system delivers the contents to circulating monocytes that eventually migrate into aortic lesion and regulate inflammation while inhibiting atherosclerotic plaque destabilization and rupture (p 497, col 1, discussion section).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to prepare a composition with two populations of ELIP liposomes, one comprising NO as the therapeutic agent and the other comprising pioglitazone targeted to deliver those therapeutic agents to atherosclerotic plaques. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because the liposomes of both Holland et al. and Laing et al. are taught as useful for the imaging and treatment of areas such as atherosclerotic plaques. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) MPEP 2144.06. Holland et al. discloses that NO is useful in the treatment of atherosclerotic plaques and Nakashiro et al. discloses that pioglitazone is also useful in the treatment of atherosclerotic plaques and each agent could be loaded into echogenic liposomes as disclosed by Holland et al. and Laing et al. The inclusion of a gas such as octafluoropentane renders the liposomes echogenic and allows the formulation to be used for imaging and/or to enhance drug release. The drug containing liposomes themselves can be prepared from a variety of lipids and can be targeted using materials such as anti-ICAM-1 antibodies, a compound having affinity for at least one component of an atheroma, the fatty material that forms plaques in arteries. The selection of lipid composition and the targeting moieties from among those that are disclosed as suitable for such use by the applied prior art is well within the skill of the person of ordinary skill in the art. 

Applicants traverse this rejection on the grounds that Nakashiro teaches that PLGA nanoparticles provided effective delivery of pioglitazone into circulating monocytes and the benefits of such particles seem to be due to effects on circulating macrophages that eventually differentiate into lesional macrophages. Negligible amounts of nanoparticles were delivered to endothelial and smooth muscle cells. One of ordinary skill would conclude that pioglitazone alone was inferior to pioglitazone-PLGA and be guided to at most study pioglitazone-PLGA in combination with other materials and not pioglitazone without PLGA. Due to these differences, a skilled artisan would have reasonably expected that pioglitazone would have to be delivered to circulating monocytes, key to reducing features associated with atherosclerotic plaque rupture, while the second liposome of the claimed composition would be delivered to the arterial wall at a site of atheroma. Since the claimed composition lacks the essential features taught as necessary by Nakashiro, the skilled artisan would not have reasonably expected the claimed composition to be effective. Nakashiro teaches that pioglitazone nanoparticle administration failed to reduce plaque size so it was entirely unexpected that the claimed composition could in fact reduce the restenosed atheroma volume as shown in Figure 2A of the instant application. Such results would establish surprising and unexpected results even if a prima facie case of obviousness had been established. 
These arguments are unpersuasive. Nakashiro is the secondary reference relied on to teach the administration of a thiazolidinone pioglitazone and that the drug need not be administered in free form but can be administered as part of a nanoparticulate drug system. "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference .... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413,425 (CCPA 1981). Nakashiro teaches that rupture prone plaques are characterized by an abundant accumulation of innate immune cells that mainly consist of monocytes/macrophages (sentence bridging cols 1 and 2 on p 491) and that the system delivers the contents to circulating monocytes that eventually migrate into aortic lesion and regulate inflammation while inhibiting atherosclerotic plaque destabilization and rupture (p 497, col 1, discussion section). Thus, one of ordinary skill would reasonable expect that drug delivered to monocytes would accumulate at the plaque site via the accumulation of monocytes/macrophages at plaque sites. By using a drug delivery system with a targeting moiety that targets the drug to the plaque as in Holland et al. and Laing et al., the intermediary step of drug delivery to monocytes that could then accumulate at the plaque site is eliminated. Based on their knowledge and the disclosures of the applied prior art, the person of ordinary skill would not expect that the only drug delivery system for pioglitazone would be the PLGA-pioglitazone system disclosed by Nakashiro. As to the alleged unexpected results, the data in Nakashiro is for a 4-week treatment course with either 7 or 0.7 mg/kg of pioglitazone administered weekly in ApoE-/- mice fed a high-fat diet and infused with angiotensin II that did develop plaques (see p 492, col 2, ¶ 3). While there was no statistically significant change in plaque size, a statistically significant decrease in plaque rupture and a statistically significant increase in fibrous cap thickness were observed. The data in figure 2A of the instant application is from a different model system of cholesterol-fed Yucatan miniswine in which bare metal stents were implanted and the combination of NO and pioglitazone was administered with ultrasound triggering drug release with restenosis evaluated at 4 weeks but it is not clear how frequently the treatment was administered. The Examiner was unable to locate any information about the dosing of the pioglitazone and NO used to generate the data present in instant Figure 2A. Applicants bear the burden of explaining and proffered data and no explanation is given as to how data in two different etiologies and models functions as a side by side comparison with probative value. It is incumbent upon the Applicant to provide comparative test evidence that demonstrates unexpected superiority of the claimed compositions versus the closest prior art compositions, and not simply an advantage predictable from the prior art. See In re Chapman, 148 USPQ 711, 715 (CCPA, 1966). Moreover, such proffered comparisons must be commensurate in scope with the breadth of the claims. See In re Clemens, 206 USPQ 289, 296 (CCPA, 1980), In re Coleman, 205 USPQ 1172, 1175 (CCPA 1980) and MPEP 716.02(d). A true side by side comparison must be made and Applicant’s must actually perform the experiment to compare the results to show that the difference is truly unexpected and not a difference in person performing the experiment, equipment utilized or the conditions of the experiment. Here Applicant is attempting to compare data collected by them to reports from the prior art, which is not a side by side comparison, and different animal models and test conditions were used. The expected results must also be explained to determine if the observed results are in fact unexpected, and some difference in effect between treatment with pioglitazone alone as in Nakashiro and a combination treatment of vasodilator and thiazolidinone would be expected but no data for vasodilator alone was located by the Examiner that could aid in determining what the expected results might be. The instant claims are also broad, specifying no dosages and broad classes of materials that can be used to prepare the liposomes. Thiazolidinedione is a class of materials defined by a portion of their structure but vasodilators encompasses any compound, not just NO, that has vasodilatory effects. Therefore, even if a side by side comparison with the dosages specified had been carried out, it is unlikely that evidence from a side by side comparison with the closest prior art for NO + pioglitazone would be reasonably commensurate in scope with the instant claims. Therefore, the allegations of unexpected results do not outweigh the prima facie case of obviousness. The instant claims are also drawn to a composition and an intended outcome after administration (e.g., reduction in plaque volume) is not claimed. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim(s) 5 was rejected under 35 U.S.C. 103 as being unpatentable over Holland et al., Laing et al. and Nakashiro et al. as applied to claims 1 – 4 and 6 - 8 above, and further in view of Levy et al. (US 2015/0290338).
Holland et al., Laing et al. and Nakashiro et al. are discussed above. Laing et al. discloses that for vulnerable plaques, fibrin has been identified as a promising molecular marker that can be targeted by contrast agents conjugated to antibodies and other specific ligands (¶ [0573]).
While Laing et al. discloses targeting of using anti-ICAM-1 antibodies or antifibrin or D-dimer antibody, the presence of a targeting peptide of SEQ ID NO: 1 is not disclosed.
Levy et al. discloses therapeutic particles with one or more therapeutic agents and one or more fibrin-avid peptide variants attached to the surface (whole document, e.g., abstract). Fibrin was chosen as the affinity target as it is generally only present at the site of arterial injury and will result in the therapeutic particles showing enhanced interaction with the injured arterial wall (¶ [0013]). In one embodiment, the fibrin-avid peptide variant(s) comprise or consist of the amino acid sequence Gly Pro Arg Pro Pro Gly Gly Gly Cys (SEQ ID NO:9; ¶ [0022]). This is identical to SEQ ID NO: 1 of the instant application.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use the fibrin-avid peptide variant Gly Pro Arg Pro Pro Gly Gly Gly Cys disclosed by Levy et al. as the targeting moiety for the liposomes disclosed by Laing et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Laing et al discloses that fibrin can be used as a marker of vulnerable atherosclerotic plaques. The exemplified targeting agent tPA in Laing et al. is a large protein and a short peptides as disclosed by Levy et al. will target fibrin smaller molecule. The person of ordinary skill in the art can select which fibrin-avid peptide from among the fibrin-avid peptide variants disclosed by Levy et al. to use for a particular application.

Applicants state that Levy fails to overcome the deficiencies of the combination of Holland et al., Laing et al. and Nakashiro et al.
As discussed in greater detail above, Holland et al., Laing et al. and Nakashiro et al. are not deficient as alleged by Applicants so Levy need not cure the alleged deficiencies and this rejection is maintained for the reasons set forth above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nissa M Westerberg/Primary Examiner, Art Unit 1618